                                                                                  Ap ~ 3 2m
                       IN THE U ITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION          BY
                                                                         DEPUTY
UNITED STATES OF AMERICA                         §
                                                 §              No. 1:17CR153(3)
v.                                               §              Judge Thad Heartfield
                                                 §
MIGUEL GERARDO RODRIGUEZ, (3) §

                                      INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                        Count One
                                                 Violation: 21 U.S.C. § 846
                                                 (Conspiracy to Possess with the Intent to
                                                 Distribute a Controlled Substance
                                                 (Cocaine HCL)).

       That from in or about December 2013, the exact date being unknown to the Grand

Jury, and continuing thereafter until in or about July 2014, the exact date being unknown

to the Grand Jury, in the Easte District of Texas and elsewhere, Miguel Gerardo

Rodri uez, defendant, knowingly and intentionally conspired and agreed with persons

known and unknown to distribute and to possess with the intent to distribute a

distributable amount of a Schedule II controlled substance, namely, cocaine HCL, in

violation of 21 U.S.C. § 841(a)(1).

       All in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2.

          NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
                       Criminal Forfeiture Pursuant to 21 U.S.C. §§853

       Upon conviction of the controlled substance offenses alleged in Counts One of this

information, Miguel Gerardo Rodriguez, defendant, shall forfeit to the United States


Information - Page 1
pursuant to 21 U.S.C. § 853 any property constituting, or derived from, proceeds obtained

directly, or indirectly, as a result of the said violation, and any property used, or intended

to be used in any manner or part, to commit or to facilitate the commission of the said

violation, including but not limited to the following:

                                  MONEY JUDGMENT

1. A sum of money equal to five hundred fifty thousand dollars ($500,000) in United
    States currency, representing the amount of proceeds obtained as a result of the
    offense alleged in Count One, conspiracy to distribute and to possess with the intent
    to distribute a distributable amount of a Schedule II controlled substance, namely,
    cocaine HCL, for which the defendants are liable, for which the defendant is
    personally responsible.

    Pursuant to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 982(a)(1), if any of the

above-described forfeitable property, as a result of any act or omission of the


defendant(s):

    (a) cannot be located upon the exercise of due diligence;

    (b) has been transferred or sold to, or deposited with, a third party;

    (c) has been placed beyond the jurisdiction of the court;

    (d) has been substantially diminished in value; or

    (e) has been commingled with other property which cannot be divided without

           difficulty.

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated by 18

U.S.C. § 982(b)(1), to seek forfeiture of any other property of said defendants up to the

 value of the forfeitable property described above.




 Information - Page 2
       By virtue of the commission of the felony offense charged in this information by

the defendants any and all interest the defendants have in the above-described properties

is vested in the United States and hereby forfeited to the United States pursuant to 21

U.S.C. § 853.



                                                 JOSEPH D. BROWN
                                                 United States Atto ey




                                                 CHRISTOPHER T. RAPP
                                                 Assistant United States Attorney




Information - Page 3
                     IN THE UNITED STATES DISTRICT COU T
                      FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

UNITED STATES OF AMERICA §
                         § No. 1:17CR153(3)
v. § Judge Thad Heartfield
                                               §
MIGUEL GERARDO RODRIGUEZ, (3) §

                             NOTICE OF PENALTY

                                     Count One

       Violation:         21 U.S.C. §§ 841(b) and 846

       Penalty:          Not more than 20 years imprisonment, a fine not to exceed $1
                         million, or both, and supervised release of at least 3 years, but
                         not more than life.




Information Page 4
